Citation Nr: 1422004	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied service connection for hypertension. 

In May 2012, the Board remanded the matter on appeal to the agency of original jurisdiction (AOJ) for further development. After accomplishing the requested action, the AOJ continued to deny the claim, as reflected in the March 2013 supplemental statement of the case (SSOC) and returned the matter to the Board for further appellate consideration.  

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals the Veteran's representative's April 2014 Appellate Brief and VA treatment records dated from January 2008 to February 2013.  The remainder of the documents in Virtual VA and VBMS are either duplicative of those in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  There is no evidence or allegation that hypertension was present in in service or for years thereafter, and no competent evidence or opinion even suggesting that hypertension had its onset during service or is otherwise medically-related to service.  

3.  The only medical opinion evidence on the question of whether there exists a medical nexus between any current  hypertension and  service-connected diabetes mellitus weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, claimed  as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, in a February 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for hypertension, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The February 2006 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The September 2006 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

Post rating, a May 2012 letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, to include on a secondary basis.  After issuance of the May 2012 letter, and opportunity for the Veteran to respond, the March 2013 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all  records relevant  to the claim for service connection.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records as well as VA examinations and opinions.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.  

The Board is satisfied that the AOJ has substantially complied with its May 2012 remand directives as they pertain to the claim for entitlement to service connection for hypertension.  In this regard, as directed by the Board, the Veteran was provided with notice of the evidence needed in support of his claim, additional VA treatment records were obtained, and the Veteran was provided with a VA hypertension examination in June 2012, with an opinion provided by the examiner.  Thus, the Board finds that the examiner and AOJ substantially complied with the Board's May 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instruction were substantially complied with).  

The Board notes, in particular, that the VA examination and opinion obtained in June 2012 are adequate for adjudication of the claim for service connection.  The June 2012 examination report documents the examiner's interview with the Veteran, review of the record, and a full evaluation.  Furthermore, the June 2012 VA opinion was based on full review of the record and supported by stated rationale, consistent with sound medical judgment, for the conclusions reached..  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, to include cardiovascular disease, to include hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for cardiovascular disease, to include hypertension), even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the award of service connection on the basis of continuity of symptomatology, apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, hypertension is among the disease listed in 38 C.F.R. § 3.309(a).  

At the outset, the Board that there is no evidence or allegation that the Veteran's hypertension is in any way related to service.  On enlistment examination in March 1981, the Veteran reportedly had a normal heart and had a blood pressure reading of 130/78.  In the  Report of Medical History completed at enlistment, the Veteran reported good health and denied "high or low blood pressure."  The Veteran's service treatment records document normal blood pressure readings, as indicated by the following: 130/74 (May 1983); 114/78 (May 1984); and 128/74 (November 1984).  On the Veteran's March 1985 exit examination, his blood pressure reading was 136/60.  Moreover, there is no specific finding of elevated blood pressure or a document reference to hypertension for years after service, nor is there any medical evidence or opinion even suggesting that hypertension had its onset in service or is otherwise medically-related to service   

Rather, in the case, the Veteran has consistently asserted that his hypertension is secondary to his service-connected diabetes mellitus.  

Under 38 C.F.R. § 3.310(a), service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

The pertinent post-service evidence that pertains to hypertension and it's relationship, if any, to service-connected diabetes mellitus, is summarized below.

A March 2005 VA examiner noted a diagnosis of hypertension in January 2005; blood pressure readings were 130/88, 122/80 and 122/80.  The examiner concluded there was no evidence of diabetic nephropathy, and, therefore, hypertension was not secondary to diabetes mellitus.  

In August 2006, the Veteran underwent a VA examination for evaluation of his diabetes mellitus.  He reported that his blood pressure had been running borderline high around 130/90.  He further noted that a year and a half prior a physician had suggested medication to protect his kidneys and bring his blood pressure to a lower level for diabetes.  Blood pressure readings on that day were 128/80, 128/88 and 132/80.  The examiner noted that, though the Veteran's blood pressure was at the high end of normal, hypertension was not found and is not secondary to diabetes.  

In May 2012, the Board remanded the claim for an additional VA examination and medical opinion.  Specifically, it was noted that while the August 2006 examiner seemed to provide an opinion with regard to whether the Veteran's hypertension was caused  by  the Veteran's service-connected diabetes mellitus, the examiner's opinion was unclear and failed to explicitly address whether the Veteran's hypertension was aggravated by the service-connected diabetes.  

The Veteran was afforded a subsequent VA examination in June 2012, in the report of which the examiner  noted no diagnosis of hypertension.  The examiner noted that the Veteran's primary care physician had diagnosed hypertension in January 2007 when the Veteran's blood pressure was 148/86, and that the Veteran may have been started on Enalapril for renal protection from diabetes.  The examiner further noted that a high blood pressure reading on one occasion did not meet the VA criteria for a diagnosis of hypertension.  It was further noted that the only other abnormal blood pressure reading was 130/100 in January 2007.  The examiner noted that all other blood pressure readings were normal, which may have been due to Enalapril use.  The examiner concluded that the Veteran may have hypertension controlled by medication but that such a diagnosis was not established beyond reasonable doubt.  Furthermore, the examiner noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner noted the following blood pressure readings: 139/74 (June 2012); 145/79 (June 2012); and 134/82 (February 2012).  

The examiner found that the Veteran likely had controlled hypertension on Enalapril.  The examiner further noted that the record contained no evidence of end-organ damage and no documentation or evidence of any peripheral vascular disease.  His renal function parameters from February 2005 to February 2012 were well within normal limits.  The examiner opined that it is unlikely that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  The stated reason was that e diabetes without causing renal disease or peripheral vascular disease is very unlikely to cause any aggravation of pre-existing hypertension.  [Parenthetically, the Board noted that,  while the Veteran is service connected for peripheral vascular disease, he maintains a 0 percent rating due to an absence of symptoms, as indicated in  the January 2014 rating decision.]  

First, the Board finds that, although the medical evidence of record on the question of current diagnosis is equivocal, the Board resolve all reasonable doubt in the Veteran's favor in finding that the Veteran continues to have hypertension, as indicated by notations in the above-referenced VA treatment records and the June 2012 VA examiner's finding that his blood pressure is likely under control due to his continuous medication use.  However, the competent, probative opinion evidence simply does not support a finding that hypertension was caused or is aggravated by service-connected disability.

On the question of whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus, as the Veteran contends, the Board notes that the only medical opinion evidence on this point weighs against the claim.  The most probative medical opinion of record-that of the  June 2012 VA examiner, a physician-essentially ruled out a secondary relationship on a causation or aggravation basis.  This opinion, based on review of the claims file and examination of the Veteran, and supported by stated rationale, is accepted as probative evidence on the question of secondary service connection.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   Notably, although the opinions of the March 2005 and  August 2006 opinions were rejected as inadequate and/or incomplete, those examiners likewise found no relationship between hypertension and diabetes mellitus.]

As a final point, the Board notes that, in addition to the medical evidence discussed above, in adjudicating this claim, the assertions of the Veteran as well as those advanced by his representative, on his behalf, have been considered.  However, such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on whether there is a medical relationship between the Veteran's hypertension  and service-connected disability.  This is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the complex medical matter upon which this claim turns.  

While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of whether the Veteran's hypertension is etiologically related to his service-connected diabetes mellitus is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim for service connection for hypertension, claimed as  secondary to diabetes mellitus, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


